Citation Nr: 9933977	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  98-00 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder presently classified as major depression with 
anxiety symptoms.

2.  Entitlement to service connection for fibromyalgia 
secondary to stress associated psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
September 1974.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision dated in November 1996.


FINDINGS OF FACT

1.  The claim for service connection for a psychiatric 
disorder including major depression with anxiety symptoms is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.

2.  Service connection has not been established for any 
disability.


CONCLUSIONS OF LAW

1.  The claim for service connection for a psychiatric 
disorder presently classified as major depression with 
anxiety symptoms and fibromyalgia is not well grounded. 
38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for fibromyalgia 
secondary to stress associated with psychiatric disability is 
without legal merit.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A historical review of the record shows that the veteran 
served on active duty in the United States Navy from February 
1973 to September 1974 primarily as a dental technician.  She 
is not shown to have had any foreign or sea duty.  A report 
of a physical examination in November 1972 for enlistment 
purposes was silent for any psychiatric disability, however 
classified, or for fibromyalgia.  Psychiatric and 
musculoskeletal was evaluations were normal.  She denied 
having any pertinent problems relating to psychiatric 
symptoms or fibromyalgia.  She also denied having any 
problems with headaches.

The veteran's service medical records are entirely silent for 
any complaint, finding or diagnosis of fibromyalgia.  They 
show that in late June 1973, she wanted a neuropsychiatric 
consultation.  The reported impression indicated she was 
depressed.  She had not been happy for a long time.  It was 
noted that she was depressed and anxious but not considered 
suicidal at that time.  She was referred to the psychology 
clinic.  

A psychology clinical record dated in early July 1973 noted 
the veteran was in no acute distress.  She stated she was 
depressed and just did not care anymore.  She was the oldest 
of 5 siblings in an intact family.  She lived at home with 
little motivation until her enlistment at age 22.  During the 
examination she was described as moderately anxious and 
mildly depressed.  She was not considered psychotic or a 
genuine suicide risk.  She reported no sleep disturbance, 
increased appetite or alcohol intake.  She was described as a 
very immature and dependent individual who liked very much 
being taken care of.  Her depression appeared to be a 
function of her unmet dependency needs and her anxiety about 
"becoming an adult".  Impression was depressive reaction 
secondary to passive dependent personality.  It was noted 
that she would receive a trial at outpatient psychotherapy at 
the clinic.  She was treated with Valium.  

In late August 1973, she complained of problems with 
headaches for two months.  She was described as anxious.  A 
new job location was noted.  Impression was tension 
headaches.  

It appears that in late December 1973 the veteran reported a 
history of generalized headaches all her life that were 
aggravated by tension.  She was referred to neurology.  

An apparent neurology clinical record dated in dated early 
January 1974 noted chronic depression with tension headaches.  
Psychiatric consultation was strongly recommended.  It was 
noted on referral to the psychiatry clinic that simple 
suggestions were made concerning behavioral modification.  A 
psychiatric clinical record dated later that same month noted 
as history that she was seen previously at the clinic in July 
1973.  At that time she complained of issues and wished 
treatment.  She was seen on three occasions and failed to 
return.  It was noted that the clinical picture found on the 
present consultation was not different than before with the 
exception of an increase in intellectual insight.  The 
diagnosis remained the same.  Situational depression 
secondary to passive dependent personality, existing prior to 
entry.  It was noted that she would again be given a trial of 
treatment.  If she continued to be a burden to her command 
then consideration was to be given to an administrative 
separation on the basis of a diagnosed personality disorder.  

In early April 1974, the veteran was depressed about life.  
She was having problems with socialization and interpersonal 
contacts.  Impression was depression and anxiety.  

In late July 1974, the veteran was given a psychiatric 
consultation for possible discharge from the service.  No 
specifics were reported.  In late August 1974, it was noted 
she complained of frontal headaches for the past year.  
Assessment was tension headaches and anxiety.  Also noted 
during late August 1974 was that her headaches persisted 
without relief despite taking up to 12 aspirins.  On 
objective examination she was considered well appearing 
despite her headache complaints.  Assessment was 
psychosomatic disturbance.  An addendum reflected that she 
wanted diet pills but recommendations were against that due 
to her underlying personality disorder.  

On a report of a physical examination dated August 30, 1974, 
for separation from active duty, psychiatric and 
musculoskeletal evaluations were normal.  There was no 
mention of psychiatric disability, however classified, or 
fibromyalgia noted on the physician's summary of defects and 
diagnoses or significant or interval history.  

The postservice private and VA clinical evidence of record 
essentially dates between approximately May 1975 and April 
1998.

The pertinent private treatment records show that in early 
February 1977, the veteran complained of neck and arm pain 
for the past 5 months unrelated to injury.  On objective 
evaluation she had pain on palpation over the cervical spine 
and both trapezius muscles.  In April 1977, and September 
1979, she complained of neck and back pain.  In late January 
1985, the veteran was noted to complain of headaches, stress.  
A physical examination was negative.  Also noted in the 
record were sinus headaches.    In August 1987, she was 
involved in a motor vehicle accident and complained of lower 
back pain, posterior neck pain and bruising of the right eye 
with headaches.  In March 1988, she complained of low back 
pain since the motor vehicle accident.  In December 1991, she 
complained of neck pain with bilateral trapezius involvement.  
In April 1992, she complained of headaches and back pain.  
Headaches were apparently associated with sinus involvement 
whereas it was indicated that the back pain was similar in 
nature to the pain since the motor vehicle accident.  In 
September 1992, she complained of neck and back pain.  In 
March 1993, she complained of nervousness and panic attacks.  
In May 1993, she complained of nervousness and inability to 
cope at work.  In August 1993, she complained that she was 
depressed, nervous and tense at times with headaches.  In 
October 1993, it was noted that she remained depressed.  In 
November 1993, her nerves were still bad and she remained 
depressed with headaches.  In late March 1995, she complained 
of nervousness and numbness of both arms.  Impressions were 
tremors of the hands, anxiety and paresthesia of the upper 
extremities.  In July 1995, diagnoses were cephalalgia, 
anxiety and back pain.  In December 1995, she complained of a 
one-week history of multiple joint symptoms associated with 
generalized arthralgias.  

VA treatment records show that in early 1996 and thereafter, 
the veteran's complaints of muscle and joint pains were 
ultimately associated with fibromyalgia.  Also noted were 
psychiatric symptoms associated with major depression and 
anxiety.  

On a report of a VA psychiatric examination in December 1997, 
it was noted that the veteran was being evaluated for the 
first time as she was claiming service connection for 
depression.  It was noted that she had served on active duty 
in the 1970's.  She stated that soon after basic training she 
was assigned to a job at Treasure Island, which was boring.  
All she did was smoke cigarettes and drink coffee.  She also 
claimed that she was being harassed by her supervisor.  She 
had headaches and the doctor in turn referred her to a 
psychiatrist.  According to her, she did not tell the doctor 
everything.  She kept everything inside her.  All she wanted 
to talk about was having headaches and being unhappy.  For 
this, she was given Valium.  She saw the doctor three to four 
times and then stopped.  She got pregnant and they were 
concerned about her being pregnant and unmarried.  She was 
told that she was a disgrace to the Navy.  She went home one 
holiday and she had a miscarriage.  When she came back, she 
was given another job and again all she did was smoke and 
drink coffee.  She finally asked to be sent to dental school 
and be a dental clerk, but then again after her training she 
was asked to sit down and answer the phone.  She became very 
disgusted and asked to be discharged and she was sent to a 
psychiatrist, who recommended discharge and gave her a 
diagnosis of passive dependent personality disorder. 

The veteran noted that she started drinking after her 
discharge because she was angry and felt like a failure not 
being able to complete her tour of duty in the Navy.  She 
went back to Las Vegas, worked six months and then went to 
Hawaii while collecting unemployment.  She had been working 
on and off for years, mostly doing cocktail waitress jobs.  
In 1977, she went to see somebody about headaches, neck and 
shoulder pains was the first time.  In 1982, she was an 
inpatient for alcohol treatment in Prescott, Arizona.  She 
first came to the Las Vegas Outpatient Clinic in January 1996 
because she was having aches and pains.  She was finally 
diagnosed with fibromyalgia and was confirmed when she went 
to West L.A. VA.  She stated that she did not like coming to 
the mental health because the staff there does not respect 
her.  All she wants is to get her supply of Clonopin.  She 
has been receiving a non-service connected pension since 
January 1997. Following a mental status examination diagnoses 
were major depression with anxiety symptoms and personality 
disorder.  The examiner stated that there was nothing in the 
history to indicate that the veteran was treated for 
depression while in service.  Her main complaint then was 
being unhappy and bored with her job, as well as headaches.  
She did not start getting treatment until 1977.  

On a report of a special VA examination in April 1998 for 
fibromyalgia, the veteran reported a two year history of 
aching all over with no precipitating event.  She noted that 
the diagnosis of fibromyalgia had been confirmed at a VA 
rheumatology clinic.  She reported that stress was the only 
event which precipitated her symptoms.  Diagnosis was 
fibromyalgia syndrome and fibromyalgia.  

In May 1998, the veteran attended a hearing before a hearing 
officer at the RO.  
A copy of the hearing transcript is on file.  It was noted 
that the issues for review pertained to entitlement to 
service connection for depression and stress and entitlement 
to service connection for fibromyalgia secondary to 
depression and stress.  At the hearing the veteran primarily 
related the onset of her depression with active duty.  The 
hearing officer noted that the medical records were absent 
any preservice indications of depression or preservice 
psychiatric treatment.  T-3, 4, 9.  (The pertinent RO rating 
decision in November 1996 had denied service connection for 
psychiatric disability based on preexistence of psychiatric 
disability without aggravation in service).  She noted that 
following service separation she first went to VA for 
psychiatric treatment in early 1996.  T-4.  She noted 
definitely having a lot of stress and depression in service.  
T-9.  She also claimed developing fibromyalgia secondary to 
psychiatric disability.  

Medical articles and treatises on fibromyalgia submitted by 
the veteran suggest a link between fibromyalgia and stress.

The record shows that service connection has not been 
established for any disability. 


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§ 1110 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).



If the disability is a psychosis and manifested to a 
compensable degree within one year following separation from 
active duty, service connection may be granted.  
38 U.S.C.A. §§ 1101, 1112, 1113, (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1999).

Congenital or developmental defects and personality disorders 
as such are not diseases or injuries within the meaning of 
applicable legislation. 38 C.F.R. § 4.9 (1999).  The VA 
General Counsel has held that service connection may not be 
granted for a congenital or developmental defect, although 
service connection may be granted for a disability which is 
shown by the evidence to have resulted from a defect which 
was subject to a superimposed disease or injury during 
service. VAOPGCPREC 82-90 (O.G.C. Prec. 82-90) (July 18, 
1990).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (1999).

The veteran had no foreign or overseas service.  Accordingly, 
the provisions pertaining to combat service are not for 
application.  See, 38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. §§ 3.303(a), 3.304 (1999); Collette v. Brown, 82nd 
F.3d, 389 (Fed. Cir. 1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If she has not, his appeal fails as to that 
claim, and VA is under no duty to assist her in any further 
development of that claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995). 

The claim may also be found to be well grounded if there is 
competent evidence of incurrence or aggravation of a disease 
or injury in service and of continuing symptomatology since 
service, and medical evidence of a nexus between the current 
disability and the reported symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the veteran fails to submit a well-
grounded claim, VA is under no duty to assist him in any 
further development of the claim.  38 U.S.C.A. § 5107(a); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a) (1999).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit, 5 Vet. App. 91 requirement.  Such 
evidence cannot enjoy the presumption of truthfulness 
recorded by Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(as to the determination of well- groundedness), and Justus 
v. Principi, 3 Vet. App. 510, 512 (1992) (as to determination 
of whether there is new and material evidence for purposes of 
reopening a claim), because a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise, and a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.


I.  Service connection for a psychiatric 
disorder presently classified as major 
depression with anxiety symptoms. 

Following a comprehensive review of the record, the Board 
notes that the veteran's service medical records clearly 
demonstrate the presence of an underlying personality 
disorder of medically recognized life long duration for 
which, in and of itself, service connection may not be 
granted under the provisions of 38 C.F.R. § 3.303 (c).  
Importantly, the Board notes that the added psychiatric 
symptoms of depression and anxiety with associated tension 
headaches as initially noted in service were ultimately 
attributed to an acute and transitory situational process 
which completely resolved therein as no superimposed chronic 
acquired psychiatric disability, however classified, was 
clinically identified on psychiatric examination at 
separation from active duty.  

Importantly, the Board notes that the extensive post service 
medical evidence of record dating from approximately mid 
1975, is without pertinent findings reflective of a chronic 
acquired psychiatric disability, presently classified as 
major depression with anxiety symptoms, until many years 
following the veteran's separation from active duty.  
Significantly, the record is without competent medical 
evidence demonstrating a nexus between the presently 
identified acquired psychiatric disorder classified as major 
depression with anxiety symptoms and the situational symptoms 
of depression and anxiety noted in the veteran's remote 
period of active service.  

While service connection may be granted, in limited 
circumstances, for disability resulting from aggravation of a 
personality disorder aggravated by superimposed disease or 
injury, see Carpenter v. Brown, 8 Vet. App. 240, 245 (1995), 
there is no competent medical evidence whatsoever that such 
is the case here.

While the veteran presently maintains that she has an 
acquired psychiatric disorder which began in active service, 
the Board notes the Court has held that while a lay person is 
competent to testify as to facts within his or her own 
observation and recollection, such as visible symptoms, a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

As the current record is without competent medical evidence 
of a nexus between the veteran's major depression with 
anxiety symptoms and the situational symptoms noted during 
her remote period of active duty, the veteran's claim is not 
well grounded.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
Savage v. Gober, 10 Vet. App. 488 (1997).

If the claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Accordingly, the claim for entitlement 
to service connection for an acquired psychiatric disability 
presently classified as major depression with anxiety is 
denied.  Edenfield v. Brown, 6 Vet. App. 432 (1994).

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which denied the 
claim on the merits, the veteran has not been prejudiced by 
the decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than her claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the veteran's claim and the 
failure to meet her initial burden in the adjudication 
process, the Board concludes that she has not been prejudiced 
by the decision to deny her appeal for service connection for 
a psychiatric disability.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F. 3d 1464 
(Fed.Cir. 1997).

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. 
§ 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a) (1999).

II.  Service connection for fibromyalgia 
secondary to stress due to psychiatric 
disability.  

The Board notes that the veteran is also claiming entitlement 
to service connection for fibromyalgia primarily secondary to 
stress.  A comprehensive review of the record clearly shows 
that fibromyalgia was not present during active duty nor 
shown until many years following separation from active duty 
and there is no competent medical evidence of a nexus between 
fibromyalgia and the veteran's remote period of active 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Neither 
the veteran nor her representative contends otherwise.  The 
Board notes that service connection has not been established 
for any disability including psychiatric disability presently 
classified as major depression with anxiety symptoms.  The 
veteran argues that fibromyalgia is due to her psychiatric 
disability.  However, since service connection has not been 
established for any disability, there is no basis on which 
secondary service connection may be granted

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  Under these circumstances the law 
is dispositive and the veteran's claim of service connection 
for fibromyalgia secondary to stress associated with 
psychiatric disability is denied as a matter of law.


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for a psychiatric disorder 
presently classified as major depression with anxiety 
symptoms, the appeal is denied.

Entitlement to service connection for fibromyalgia secondary 
to stress due to psychiatric disability is denied.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 

